On Application for Rehearing.
Breaux, J.
The article of the Code of Practice leaves but little, if any, discretion to the court regarding the costs of appeal when the judgment is amended. , Usually the least amendment of the judgment carries costs. For that reason in .preparing our original decree we assessed the costs of appeal to the appellee.
On rehearing our attention having been called to the different interests involved in matter of the account and opposition and in view further of the fact that some appellants would be relieved from payment of costs of appeal who had obtained no relief, our decree heretofore handed down is amended by condemning the succession of E. E. Moise to pay all costs of appeal instead of appellees, as heretofore decreed.
With this amendment the application for a rehearing is rejected, and the amendment is made without granting a rehearing, as the parties have been heard and further argument is not deemed necessary.